DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous action (Non-Final Office Action dated November 18, 2020) has been withdrawn and a new Non-Final Office Action is presented below. 

 Response to Arguments
Applicant’s arguments with respect to claim(s) 10/19/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Villella et al. US patent application 2007/0283194 [herein “Villella”], in view of Lin et al. US Lin”], and further in view of Huras et al. US patent application 2006/0020634 [herein “Huras”] and Sorted/Ordered Linear Search, www.studyalgorithms.com, pp.1-2, 2014 [herein “LinearSearch”].
Claim 1 recites “A computer-implemented method for matching metadata records to event records, the method comprising: generating, by a processing device, a metadata record for each event record of a subset of a plurality of event records, the metadata record being one of a plurality of metadata records; assigning, by the processing device, a metadata indicator to each event record of the subset of the plurality of event records to indicate that the event record is associated with a metadata record;”
Villella’s agent identifies log messages of interest (i.e., a subset of event records to be associated with metadata records) [0009], and stamps these log messages with certain state metadata (i.e., metadata indicator) [0006]. Villella’s agent forwards these stamped log messages to the log processor. The log processor identifies (i.e., generates) their associated metadata (i.e., metadata records) [0009].
Claim 1 further recites “assigning, by the processing device, for each event record of the subset of the plurality of event records and the metadata record associated therewith, a timestamp; matching, by the processing device, for each event record of the subset of the plurality of event records, one of the plurality of metadata records with the event record based at least in part on the metadata indicator and the timestamp; and”.
Villella’s log messages contain a receipt timestamp to represent the time when a message is logged [0098]. Log  messages of interest are stamped with a metadata indicator [0006] and have associated metadata [0009]. The metadata can contain particular fields copied from corresponding log messages [0008], e.g., receipt timestamp.
Villella does not disclose how to connect (i.e., match) stamped log messages with the associated metadata if they are not physically stored together; however, Lin teaches a method to align two records (i.e., event record and metadata record) associated with the same event (i.e., log message), by using event-related attributes such as matching timestamps (Lin: 13:1-18).
Claim 1 further recites “verifying the matching by performing a count matching technique comprising: comparing a metadata record count to an event record count; and”.
Villella does not disclose this limitation; however, Huras maintains a log record counter, LRC, for the number of log records, which is initialized at 0 and incremented by 1 for each log record (Huras: [0044]). Every log record is tagged with a unique LRC value (Huras: [0046]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Villella and Huras. One having ordinary skill in the art would have found motivation to use Huras to assign a unique LRC value to every log message, and to copy it to the associated metadata Villella. A log message of interest and a metadata record are considered a match if they contain the same LRC value as in Huras.
Claim 1 further recites “responsive to determining that the metadata record count is greater than the event record count, continuing comparing the event record count to the metadata count record until the metadata record count is equal to the event record count,”
Given a metadata record, Villella, Lin and Huras do not disclose how to find the matching event record; however, LinearSearch teaches an iterative algorithm to search for a matching record in an ordered list of records (LinearSearch: pp. 1/2). In particular, the algorithm continuously compares the metadata record count with every event record count in the list (Line #10: for(i=0;i<size;i++); if the two counts are equal (Line #13: if(arr[i] == data) then a match is found; if the metadata record count is less than the event record count (Line #20:  else if(arr[i] > data) then no match is found. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Villella, Lin and Huras with LinearSearch. One having ordinary skill in the art would have found motivation to take advantage of a simple algorithm such as linear search to find match of a metadata record in the list of event records, without having to build and maintain complex index structures.
Claim 1 further recites “wherein the matching further comprises: 2  Docket No.: P201803691US01determining, by the processing device, that a metadata record matches an event record when the 
Villella’s log messages contain a receipt timestamp [0098]. Log messages of interest are stamped with a metadata indicator [0006] and have associated metadata [0009]. Furthermore, metadata records can contain the receipt timestamp copied from the corresponding log messages [0008].
Villella does not disclose how to connect (i.e., match) stamped log messages with the associated metadata if they are not physically stored together; however, Lin teaches a method to align two records (i.e., event record and metadata record) associated with the same event (i.e., log message), by using event-related attributes such as matching timestamps (Lin: 13:1-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Villella with Lin. One having ordinary skill in the art would have found motivation to copy Villella’s receipt timestamp from a log message when generating the associated metadata record. A log message of interest and a metadata record are considered a match if they contain the same receipt timestamp as in Lin.
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The computer-implemented method of claim 1, wherein the matching comprises: determining, by the processing device, that an event record has a metadata indicator assigned thereto; and comparing, by the processing device, the 
Villella’s log messages contain a receipt timestamp [0098]. Log messages of interest are stamped with a metadata indicator [0006] and have associated metadata [0009]. Furthermore, metadata records can contain the receipt timestamp copied from the corresponding log messages [0008].
Villella does not disclose how to connect stamped log messages with the associated metadata if they are not physically stored together; however, Lin teaches a method to align two records (i.e., event record and metadata record) associated with the same event (i.e., log message), by using event-related attributes such as matching timestamps (Lin: 13:1-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Villella with Lin. One having ordinary skill in the art would have found motivation to copy Villella’s receipt timestamp from a log message when generating the associated metadata record. A log message of interest and a metadata record are considered a match if they contain the same receipt timestamp as in Lin.
Claims 9 and 16 are analogous to claim 2, and are similarly rejected.

Claim 7 recites “The computer-implemented method of claim 1, further comprising determining, by the processing device, that a metadata record matches an event record when the metadata record count matches the event record count.”
Villella teaches claim 1, but does not disclose this claim; however, Huras maintains a log record counter, LRC, for the number of log records, which is initialized at 0 and incremented by 1 for each log record (Huras: [0044]). Every log record is tagged with a unique LRC value (Huras: [0046]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Villella and Huras. One having ordinary skill in the art would have found motivation to use Huras to assign a unique LRC value to every event record, and to copy it to the associated metadata record using Villella. A log message of interest and a metadata record are considered a match if they contain the same LRC value as in Huras.
Claim 14 is analogous to claim 7, and is similarly rejected.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Villella, Lin, Huras, and LinearSearch as applied to claims 1, 8, and 15 above, and further in view of Disperse metadata independently of object data. IBM Cloud Object Storage System 3.12.0 Documentation. Dec. 2017. pp. 1-5 [herein “COSS”].
Claim 4 recites “The computer-implemented method of claim 1, further comprising storing, by the processing device, the event records in a first block and the metadata records at an end of the first block.”
Villella teaches claim 1, but does not disclose this claim; however, COSS stores mutable data and metadata of an object together, by appending metadata to the end of object data (COSS: pp. 1, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Villella with COSS. One having ordinary skill in the art would have found motivation to store log data and metadata together as in COSS to facilitate event log growth in Villella’s system.
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163